      Case 1:17-cv-00217-LG-RPM Document 38 Filed 12/16/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

DOLLY LOTT, et al., individually
and on behalf of all others
similarly situated                                                    PLAINTIFFS

v.                                                 CAUSE NO. 1:17cv217-LG-RPM

TAISHAN GYPSUM CO., LTD, et al.                                     DEFENDANTS

            JUDGMENT OF DISMISSAL WITHOUT PREJUDICE

      In accordance with the Order entered herewith, this Court finds that the

plaintiffs’ claims against Taishan Gypsum Co., Ltd. and Tai’an Taishan

Plasterboard Co., Ltd., must be dismissed for lack of personal jurisdiction.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that this lawsuit is

hereby DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 16th day of December, 2020.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
